Citation Nr: 1008868	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
history of a recurrent left ankle sprain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
February 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Milwaukee, Wisconsin that denied the Veteran's 
application to reopen his claims of service connection for a 
right ankle condition and a history of a recurrent left ankle 
sprain.

Regardless of the decision of the RO as to whether to reopen 
a previously denied claim, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.


FINDINGS OF FACT

1.  By an RO decision dated May 1987, the Veteran's claim of 
service connection for a right ankle condition was denied on 
the basis that the evidence did not show that the Veteran had 
a chronic right ankle disability that was incurred in or 
aggravated by service.

2.  Evidence received since the May 1987 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right ankle condition.

3.  By an RO decision dated May 1987, the Veteran's claim of 
service connection for a history of a recurrent left ankle 
sprain was denied on the basis that a left ankle disability 
was not incurred in or aggravated by service.

4.  Evidence received since the May 1987 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a history of a recurrent left ankle 
sprain.


CONCLUSIONS OF LAW

1.  The May 1987 RO decision denying the Veteran's claim of 
service connection for a right ankle condition is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a right ankle 
condition has not been received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 1987 RO decision denying the Veteran's claim of 
service connection for a history of a recurrent left ankle 
sprain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

4.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a history of a 
recurrent left ankle sprain has not been received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that a February 2007 VCAA letter fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  
The letter informed the Veteran of what information or 
evidence was needed to support his claims, what types of 
evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to requests to reopen 
a previously denied claim for service connection, the VCAA 
requires that VA review the bases for the prior denial of 
record and issue a notice letter to a veteran that explains 
the meaning of both "new" and "material" evidence and that 
also describes the particular types of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id.  In this regard, the February 2007 letter 
informed the Veteran that his claims relating to both ankles 
had been previously denied, that new and material evidence 
was needed to substantiate his claims to reopen, and the 
letter described what would constitute such new and material 
evidence.  The letter also specifically explained the bases 
of the prior denials on the merits, and directed the Veteran 
to submit any new and material evidence relating his claims.  
The Board finds that the February 2007 letter was fully 
compliant with the requirements set forth in Kent v. 
Nicholson.

The notice also explained how appropriate disability ratings 
or effective dates are assigned.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's relevant service treatment records, private 
medical records, and VA medical records are all in the file.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  The Board also notes that, 
until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1) (2009). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in- service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
previously denied claims of entitlement to service connection 
for a right ankle condition and a history of a recurrent left 
ankle sprain.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received.

By way of background, a May 1987 RO decision denied the 
Veteran's claims of entitlement to service connection for a 
right ankle condition and a history of a recurrent left ankle 
sprain on the basis that there was no evidence of current 
disability, and no evidence that preexisting chronic left 
ankle weakness that had been noted in service was aggravated 
by service.  The Veteran did not file a timely notice of 
disagreement, and the RO's decision became final.  See 38 
C.F.R. §§ 20.302, 20.1103 (2009).  In December 2006, the 
Veteran filed a request to reopen both claims.

At the time of the May 1987 decision, the evidence of record 
included the Veteran's service treatment records, which 
reflected that he was treated for a sprain of the left ankle 
in October 1974.  At that time, it was noted that he had a 
history of recurrent ankle sprains prior to his entry into 
service.  He was also treated for complaints of pain in both 
ankles after playing basketball in 1976.  At that time, an 
impression of mild traumatic osteoarthritis was noted, but no 
x-rays were obtained.  

The evidence of record at the time of the May 1987 decision 
also included the report of a February 1987 VA examination, 
which revealed x-ray findings of mild soft tissue swelling 
over the medial malleolus, but otherwise negative clinical 
findings of the right ankle.

Since the final May 1987 RO decision, new evidence associated 
with the claims file in connection with the Veteran's 
December 2006 application to reopen his claims consists of VA 
treatment records dated from April 2000 through January 2007.  
The Board also acknowledges certain private chiropractic 
treatment records dated from between June 2001 to October 
2006 that have been associated with the claims file relating 
to a separate claim.

None of the above newly submitted treatment records dated 
from April 2000 through January 2007 (including the private 
chiropractic records), however, reflect any complaints by the 
Veteran of any ankle problems, and none of them reflect any 
diagnosed ankle condition.  The new VA treatment records 
include podiatry records dated July 2000 through October 
2000, which reflect that the Veteran complained of 
experiencing left heel pain.  The records, however, note "no 
trauma history" and that the Veteran's left heel pain was 
found to be secondary to a back problem.  X-rays were taken, 
the Veteran was issued orthotics, and diagnoses of plantar 
fasciitis and heel spur syndrome were also recorded, but no 
findings were noted suggesting any of these diagnoses were 
related to service.  In light of the above, while the VA and 
private treatment records dated April 2000 through January 
2007 are "new," they are not "material" as they do not 
raise a reasonable possibility of substantiating his claims.

The Board has also considered the Veteran's statements made 
in connection with his application to reopen his claims for 
service connection relating to both ankles.  Specifically, 
the Veteran asserts that he currently experiences soreness in 
both ankles, that they are unstable, they ache when the 
weather changes, and he has trouble standing for long periods 
of time.  See Form 21-4138, December 2006.  He has related 
the onset of his problems to a collapse following injury to 
both ankles during basic training.

Certainly, the Veteran is competent to report certain 
symptomatology capable of lay observation, such as 
experiencing pain or soreness in his ankles.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, such statements 
are cumulative of assertions already of record at the time of 
the last final denial.  For example, in the report of his 
November 1986 examination, it was noted that the Veteran 
described aching and other symptoms in both ankles since 
sustaining an injury in basic training.  Therefore, the lay 
statements received from Veteran cannot be considered "new" 
evidence so as to warrant reopening of his claim.

Accordingly, the additional evidence and argument received 
since May 1987 is not new and material and the claims may not 
be reopened.  Until the Veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claims, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 476 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right ankle condition 
has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a history of a 
recurrent left ankle sprain has not been received, and, 
therefore, the claim is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


